--------------------------------------------------------------------------------

TRIMBLE NAVIGATION
 
1988 EMPLOYEE STOCK PURCHASE PLAN
(as amended January 17, 2007)
 
The following constitute the provisions of the Employee Stock Purchase Plan of
Trimble Navigation.
 
1.           Purpose.  The purpose of the Plan is to provide employees of the
Company and its Designated Subsidiaries with an opportunity to purchase Common
Stock of the Company through accumulated payroll deductions.  It is the
intention of the Company to have the Plan qualify as an “Employee Stock Purchase
Plan” under Section 423 of the Internal Revenue Code of 1986, as amended,
although the Company makes no undertaking nor representation to maintain such
qualification.  In addition, this Plan document authorizes the grant of options
under a Non-423(b) Plan which do not qualify under Section 423(b) of the Code
pursuant to rules, procedures or sub-plans adopted by the Board (or a committee
authorized by the Board) designed to achieve tax, securities law compliance or
other Company objectives.
 
2.           Definitions.
 
(a)           "Board" shall mean the Board of Directors of the Company.
 
(b)           "Code" shall mean the Internal Revenue Code of 1986, as amended.
 
(c)           "Common Stock" shall mean the Common Stock of the Company.
 
(d)           “Code Section 423(b) Plan” means an employee stock purchase plan
which is designed to meet the requirements set forth in Section 423(b) of the
Code, as amended.  The provisions of the Code Section 423(b) Plan shall be
construed, administered and enforced in accordance with Section 423(b).
 
(e)           "Company" shall mean Trimble Navigation.
 
(f)           "Compensation" shall mean all regular straight time gross
earnings,  commissions, incentive bonuses, overtime, shift premium, lead pay and
other similar compensation, but excluding automobile allowances, relocation and
other non-cash compensation.  Notwithstanding the foregoing, the Employee may
elect to exclude bonuses from the calculation of compensation.
 
(g)           "Continuous Status as an Employee" shall mean the absence of any
interruption or termination of service as an Employee.  Continuous Status as an
Employee shall not be considered interrupted in the case of a leave of absence
agreed to in writing by the Company, provided that such leave is for a period of
not more than 90 days or reemployment upon the expiration of such leave is
guaranteed by contract or statute.
 
(h)           "Designated Subsidiaries" shall mean the Subsidi­aries which have
been designated by the Board from time to time in its sole discretion as
eligible to participate in the Plan.  The Board (or a committee authorized by
the Board) may determine that employees of any Designated Subsidiary shall
participate in the Non-Section 423(b) Plan.

 
 

--------------------------------------------------------------------------------

 
 
(i)           "Employee" shall mean any person, including an officer, whose
customary employment with the Company is at least twenty (20) hours per week by
the Company or one of its Designated Subsidiaries and more than five (5) months
in any calendar year.
 
(j)           "Enrollment Date" shall mean the first day of each Offering
Period.
 
(k)           "Exercise Date" shall mean the last day of each Offering Period.
 
“(l)           “Maximum Offering” shall mean, with respect to some or all
participants in the Non-423(b) Plan, a maximum number or value of shares of the
Company stock made available for purchase in a specified period (e.g., a
12-month period) in specified countries, locations or to employees of specified
Designated Subsidiaries. Such maximum shall be determined by the Board (or a
committee authorized by the Board) to avoid securities filings, to achieve
certain tax results or to meet other Company objectives.
 
(m)           “Non-423(b) Plan” means an employee stock purchase plan which does
not meet the requirements set forth in Section 423(b) of the Code, as amended.
 
(n)           "Offering Period" shall mean a period of six (6) months during
which an option granted pursuant to the Plan may be exercised.  Notwithstanding
the foregoing, the first Offering Period shall commence August 15, 1988 and end
December 31, 1988 and the Offering Period commencing July 1, 2006 shall end
February 28, 2007.
 
(o)           "Plan" shall mean this Employee Stock Purchase Plan, as set forth
in this document and as hereafter amended from time to time, which includes a
Code Section 423(b) Plan and a Non-Code Section 423(b) Plan component.
 
(p)           "Subsidiary" shall mean a corporation, domestic or foreign, of
which not less than 50% of the voting shares are held by the Company or a
Subsidiary, whether or not such corporation now exists or is hereafter organized
or acquired by the Company or a Subsidiary.
 
3.           Eligibility.
 
(a)           Any Employee as defined in paragraph 2 who has been continuously
employed by the Company or a Designated Subsidiary for at least one (1) month
and who shall be employed by the Company on a given Enrollment Date shall be
eligible to participate in the Plan.  However, notwithstanding the foregoing,
for purposes of the first Offering Period only, any Employee defined in
paragraph 2 who was employed by the Company as of August 9, 1988 shall be
eligible to participate in the Plan.
 
(b)           Any provisions of the Plan to the contrary notwith­standing, no
Employee shall be granted an option under the Plan (i) if, immediately after the
grant, such Employee (or any other person whose stock would be attributed to
such Employee pursuant to Section 425(d) of the Code) would own stock and/or
hold outstanding options to purchase stock possessing five percent (5%) or more
of the total combined voting power or value of all classes of stock of the
Company or of any subsidiary of the Company, or (ii) which permits his or her
rights to purchase stock under all employee stock purchase plans of the Company
and its subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand
Dollars ($25,000) worth of stock (determined at the fair market value of the
shares at the time such option is granted) for each calendar year in which such
option is outstanding at any time.

    
 
-2-

--------------------------------------------------------------------------------

 
 
4.           Offering Periods.  The Plan shall be implemented by consecutive
Offering Periods with a new Offering Period commencing on or about January 1 and
July 1 of each year; provided, however, that the first Offering Period shall
commence on or about August 15, 1988.  Effective in 2007 and thereafter new
Offering Periods shall commence on or about March 1 and September 1 of each
year. The Plan shall continue thereafter until termi­nated in accordance with
paragraph 19 hereof.  Subject to the shareholder approval requirements of
paragraph 19, the Board of Directors of the Company shall have the power to
change the dura­tion of Offering Periods with respect to future offerings
without shareholder approval if such change is announced at least fifteen (15)
days prior to the scheduled beginning of the first Offering Period to be
affected.
 
5.           Participation.
 
(a)           An eligible Employee may become a participant in the Plan by
completing a subscription agreement authorizing payroll deductions in the form
of Exhibit A to this Plan and filing it with the Company's payroll office at
least five (5) business days prior to the applicable Enrollment Date, unless a
later time for filing the subscription agreement is set by the Board for all
eligible Employees with respect to a given Offering Period.
 
(b)           Payroll deductions for a participant shall commence on the first
payroll following the Enrollment Date and shall end on the last payroll in the
Offering Period to which such authorization is applicable, unless sooner
terminated by the participant as provided in paragraph 10.
 
6.           Payroll Deductions.
 
(a)           At the time a participant files his or her subscrip­tion
agreement, he or she shall elect to have payroll deductions made on each payday
during the Offering Period in an amount not exceeding ten percent (10%) of the
Compensation which he receives on each payday during the Offering Period, and
the aggregate of such payroll deductions during the Offering Period shall not
exceed ten percent (10%) of the participant's aggregate Compensation during said
Offering Period.
 
(b)           All payroll deductions made for a participant shall be credited to
his or her account under the Plan.  A participant may not make any additional
payments into such account.
 
(c)           A participant may discontinue his or her participa­tion in the
Plan as provided in paragraph 10, or may decrease, but not increase, the rate of
his or her payroll deductions during the Offering Period (within the limitations
of Section 6(a)) by com­pleting or filing with the Company a new subscription
agreement authorizing a change in payroll deduction rate.  The change in rate
shall be effective with the first full payroll period following five (5)
business days after the Company's receipt of the new subscription agreement.  A
participant's subscription agreement shall remain in effect for successive
Offering Periods unless revised as provided herein or terminated as provided in
paragraph 10.

      
 
-3-

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding the foregoing, to the extent neces­sary to comply
with Section 423(b)(8) of the Code and para­graph 3(b) herein, a participant's
payroll deductions may be decreased to 0% at such time during any Offering
Period which is scheduled to end during the current calendar year (the "Current
Offering Period") that the aggregate of all payroll deductions which were
previously used to purchase stock under the Plan in a prior Offering Period
which ended during that calendar year plus all payroll deductions accumulated
with respect to the Current Offering Period equal $21,250.  Payroll deductions
shall recommence at the rate provided in such participant's subscription
agreement at the beginning of the first Offering Period which is scheduled to
end in the following calendar year, unless terminated by the participant as
provided in paragraph 10.
 
7.           Grant of Option.
 
(a)           On the Enrollment Date of each Offering Period, each eligible
Employee participating in such Offering Period shall be granted an option to
purchase on each Exercise Date during such Offering Period up to a number of
shares of the Company's Common Stock determined by dividing such Employee's
payroll deductions accumulated prior to such Exercise Date and retained in the
Partic­ipant's account as of the Exercise Date by the lower of (i) eighty-five
percent (85%) of the fair market value of a share of the Company's Common Stock
on the Enrollment Date or (ii) eighty-five percent (85%) of the fair market
value of a share of the Company's Common Stock on the Exercise Date; provided
that in no event shall an Employee be permitted to purchase during each Offering
Period more than a number of shares determined by dividing $12,500 by the fair
market value of a share of the Company's Common Stock on the Enrollment Date,
and provided further that such purchase shall be subject to the limitations set
forth in Section 3(b) and 12 hereof. Exercise of the option shall occur as
provided in Section 8, unless the participant has withdrawn pursuant to
Section 10, and shall expire on the last day of the Offering Period.  Fair
market value of a share of the Company's Common Stock shall be determined as
provided in Section 7(b) herein.
 
(b)           The option price per share of the shares offered in a given
Offering Period shall be the lower of:  (i) 85% of the fair market value of a
share of the Common Stock of the Company on the Enrollment Date; or (ii) 85% of
the fair market value of a share of the Common Stock of the Company on the
Exercise Date.  The fair market value of the Company's Common Stock on a given
date shall be determined by the Board in its discretion; provided, however, that
where there is a public market for the Common Stock, the fair market value per
share shall be the closing price of the Common Stock for such date, as reported
by the NASDAQ National Market System, or, in the event the Common Stock is
listed on a stock exchange, the fair market value per share shall be the closing
price on such exchange on such date, as reported in the Wall Street Journal.
 
8.           Exercise of Option.  Unless a participant withdraws from the Plan
as provided in paragraph 10 below, his or her option for the purchase of shares
will be exercised automatically on the Exercise Date, and the maximum number of
full shares subject to option shall be purchased for such participant at the
applicable option price with the accumulated payroll deductions in his or her
account.  No fractional shares will be purchased and any payroll deductions
accumulated in a participant's account which are not used to purchase shares
shall remain in the participant's account for the subsequent Offering Period,
subject to an earlier with­drawal as provided in paragraph 10.  During a
participant's life­time, a participant's option to purchase shares hereunder is
exercisable only by him or her.

      
 
-4-

--------------------------------------------------------------------------------

 
 
9.           Delivery.  Unless a participant makes an election to delay the
issuance of Certificate representing purchased shares, as promptly as
practicable after each Exercise Date on which a pur­chase of shares occurs, the
Company shall arrange the delivery to each participant, as appropriate, of a
certificate representing the shares purchased upon exercise of his or her
option.  A partic­ipant may make an election to delay the issuance of stock
certifi­cates representing shares purchased under the Plan by giving written
notice to the Company the form of Exhibit D to this Plan.  Any such election
shall remain in effect until it is revoked by the participant or, if earlier,
upon the termination of the partic­ipant's Continuous Status as an
Employee.  The Company may limit the time or times during which participants may
revoke such elec­tions, except that a participant shall automatically receive a
certificate as soon as practicable following termination of his or her
Continuous Status as an Employee and that participants shall be given the
opportunity to revoke such elections at least once each calendar year.
 
10.           Withdrawal; Termination of Employment.
 
(a)           A participant may withdraw all but not less than all the payroll
deductions credited to his or her account and not yet used to exercise his or
her option under the Plan at any time by giving written notice to the Company in
the form of Exhibit B to this Plan.  All of the participant's payroll deductions
credited to his or her account will be paid to such participant promptly after
receipt of notice of withdrawal and such participant's option for the Offering
Period will be automatically terminated, and no further payroll deductions for
the purchase of shares will be made during the Offering Period.  If a
participant withdraws from an Offering Period, payroll deductions will not
resume at the begin­ning of the succeeding Offering Period unless the
participant delivers to the Company a new subscription agreement.
 
(b)           Upon termination of the participant's Continuous Status as an
Employee prior to the Exercise Date for any reason, including retirement or
death, the payroll deductions credited to such participant's account during the
Offering Period but not yet used to exercise the option will be returned to such
participant or, in the case of his or her death, to the person or persons
entitled thereto under paragraph 14, and such participant's option will be
automatically terminated.
 
(c)           In the event an Employee fails to remain in Contin­uous Status as
an Employee of the Company for at least twenty (20) hours per week during an
Offering Period in which the Employee is a participant, he or she will be deemed
to have elected to withdraw from the Plan and the payroll deductions credited to
his or her account will be returned to such participant and such participant's
option terminated.
 
(d)           A participant's withdrawal from an Offering Period will not have
any effect upon his or her eligibility to participate in any similar plan which
may hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.

      
 
-5-

--------------------------------------------------------------------------------

 
 
11.           Interest.  No interest shall accrue on the payroll deductions of a
participant in the Plan.
 
12.           Stock.
 
(a)           The maximum number of shares of the Company's Common Stock which
shall be made available for sale under the Plan shall be 5,775,000 shares,
subject to adjustment upon changes in capitali­zation of the Company as provided
in paragraph 18.  If on a given Exercise Date the number of shares with respect
to which options are to be exercised exceeds the number of shares then available
under the Plan or the Maximum Offering, if any, the Company shall make a pro
rata allocation of the shares remaining available for purchase in as uniform a
manner as shall be practicable and as it shall determine to be equitable.  The
pro rata allocation shall be limited, in the case of exceeding the Maximum
Offering, to those participants in the countries, locations or Designated
Subsidiaries in the specified Maximum Offering.
 
(b)           The participant will have no interest or voting right in shares
covered by his option until such option has been exercised.
 
(c)           Shares to be delivered to a participant under the Plan will be
registered in the name of the participant or in the name of the participant and
his or her spouse.
 
13.           Administration.  The Plan shall be administered by the Board of
the Company or a committee of members of the Board appointed by the Board.  The
administration, interpretation or application of the Plan by the Board or its
committee shall be final, conclusive and binding upon all participants.  Members
of the Board who are eligible Employees are permitted to participate in the
Plan.
 
14.           Designation of Beneficiary.
 
(a)           A participant may file a written designation of a beneficiary who
is to receive any shares and cash, if any, from the participant's account under
the Plan in the event of such partici­pant's death subsequent to an Exercise
Date on which the option is exercised but prior to delivery to such participant
of such shares and cash.  In addition, a participant may file a written
designa­tion of a beneficiary who is to receive any cash from the partici­pant's
account under the Plan in the event of such participant's death prior to
exercise of the option.
 
(b)           Such designation of beneficiary may be changed by the participant
at any time by written notice.  In the event of the death of a participant and
in the absence of a beneficiary validly designated under the Plan who is living
at the time of such partic­ipant's death, the Company shall deliver such shares
and/or cash to the executor or administrator of the estate of the participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in its discretion, may deliver such shares and/or
cash to the spouse or to any one or more dependents or relatives of the
participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.
 
15.           Transferability.  Neither payroll deductions credited to a
participant's account nor any rights with regard to the exercise of an option or
to receive shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in paragraph 14 hereof) by the participant.  Any
such attempt at assignment, transfer, pledge or other disposition shall be
without effect, except that the Company may treat such act as an election to
withdraw funds from an Offering Period in accordance with paragraph 10.

      
 
-6-

--------------------------------------------------------------------------------

 
 
16.           Use of Funds.  All payroll deductions received or held by the
Company under the Plan may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such payroll deductions.
 
17.           Reports.  Individual accounts will be maintained for each
participant in the Plan.  Statements of account will be given to participating
Employees semi-annually promptly following the Exercise Date, which statements
will set forth the amounts of payroll deductions, the per share purchase price,
the number of shares purchased and the remaining cash balance, if any.
 
18.           Adjustments Upon Changes in Capitalization.  Subject to any
required action by the shareholders of the Company, the number of shares of
Common Stock covered by each option under the Plan which has not yet been
exercised and the number of shares of Common Stock which have been authorized
for issuance under the Plan but have not yet been placed under option
(collectively, the "Reserves"), as well as the price per share of Common Stock
covered by each option under the Plan which has not yet been exercised, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclas­sification of the Common Stock, or any other
increase or decrease in the number of shares of Common Stock effected without
receipt of consideration by the Company; provided, however, that conversion of
any convertible securities of the Company shall not be deemed to have been
"effected without receipt of consideration".  Such adjustment shall be made by
the Board, whose determination in that respect shall be final, binding and
conclusive.  Except as expressly provided herein, no issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to an option.
 
In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board.   In the event of a
proposed sale of all or substan­tially all of the assets of the Company, or the
merger of the Com­pany with or into another corporation, any Purchase Periods
then in progress shall be shortened by setting a new Exercise Date (the "New
Exercise Date") and any Offering Periods then in progress shall end on the New
Exercise Date.  The New Exercise Date shall be before the date of the Company's
proposed sale or merger.  The Board shall notify each participant in writing, at
least ten (10) business days prior to the New Exercise Date, that the Exercise
Date for the participant's option has been changed to the New Exercise Date and
that the participant's option shall be exercised automatically on the New
Exercise Date, unless prior to such date the participant has with­drawn from the
Offering Period as provided in Section 10 hereof.
 
19.           Amendment or Termination.  The Board of Directors of the Company
may at any time and for any reason terminate or amend the Plan.  Except as
provided in paragraph 18, no such termination can affect options previously
granted, provided that an Offering Period may be terminated by the Board of
Directors on any Exercise Date if the Board determines that the termination of
the Plan is in the best interests of the Company and its shareholders.  Except
as provided in paragraph 18, no amendment may make any change in any option
theretofore granted which adversely affects the rights of any participant.  In
addition, to the extent necessary to comply with Section 423 of the Code (or any
successor rule or provision or any other applicable law or regula­tion), the
Company shall obtain shareholder approval in such a manner and to such a degree
as so required.

      
 
-7-

--------------------------------------------------------------------------------

 
 
20.           Notices.  All notices or other communications by a participant to
the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.
 
21.           Shareholder Approval.  Continuance of the Plan shall be subject to
approval by the shareholders of the Company within twelve months before or after
the date the Plan is adopted.  Such shareholder approval shall be obtained in
the manner and degree required under the applicable state and federal tax and
securities laws.
 
22.           Conditions Upon Issuance of Shares.  Shares shall not be issued
with respect to an option unless the exercise of such option and the issuance
and delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange upon which
the shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.
 
As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.
 
23.           Term of Plan.  The Plan shall become effective upon the earlier to
occur of its adoption by the Board of Directors or its approval by the
shareholders of the Company as described in para­graph 21.  It shall continue in
effect for a term of twenty (20) years unless sooner terminated under
paragraph 19.

      
 
-8-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
TRIMBLE NAVIGATION
 
EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT
 


 
Location___________________________
 
_____ Original Application
Enrollment Date: ___________
_____ Change in Payroll Deduction Rate
 
_____ Change of Beneficiary(ies)
 

 
1.           _____________ hereby elects to participate in the Trimble
Navigation Employee Stock Purchase Plan (the "Stock Purchase Plan") and
subscribes to purchase shares of the Company's Common Stock in accordance with
this Subscription Agreement and the Stock Purchase Plan.
 
2.           I hereby authorize payroll deductions from each paycheck in the
amount of ____% of my Compensation on each payday (not to exceed 10%) during the
Offering Period in accordance with the Stock Purchase Plan.
 
________ Include bonuses as part of Compensation subject to payroll deduction.
________ Exclude bonuses from Compensation subject to payroll deduction.
 
3.           I understand that said payroll deductions shall be accumulated for
the purchase of shares of Common Stock at the applicable purchase price
determined in accordance with the Stock Pur­chase Plan.  I understand that if I
do not withdraw from an Offering Period, any accumulated payroll deductions will
be used to automatically exercise my option.
 
4.           I have received a copy of the complete "Trimble Navigation Employee
Stock Purchase Plan."  I understand that my partici­pation in the Stock Purchase
Plan is in all respects subject to the terms of the Plan.  I understand that the
grant of the option by the Company under this Subscription Agreement is subject
to obtaining shareholder approval of the Stock Purchase Plan.
 
5.           Shares purchased for me under the Stock Purchase Plan should be
issued in the name(s) of:  _______________________________.
 
6.           I understand that if I dispose of any shares received by me
pursuant to the Plan within 2 years after the Enrollment Date (the first day of
the Offering Period during which I purchased such shares), I will be treated for
federal income tax pur­poses as having received ordinary income at the time of
such disposition in an amount equal to the excess of the fair market value of
the shares at the time such shares were delivered to me over the price which I
paid for the shares.  I hereby agree to notify the Company in writing within 30
days after the date of any such disposition.  However, if I dispose of such
shares at any time after the expiration of the 2-year holding period, I
understand that I will be treated for federal income tax purposes as having
received income only at the time of such disposition, and that such income will
be taxed as ordinary income only to the extent of an amount equal to the lesser
of (1) the excess of the fair market value of the shares at the time of such
disposition over the purchase price which I paid for the shares under the
option, or (2) the excess of the fair market value of the shares over the option
price, measured as if the option had been exercised on the Enrollment Date.  The
remainder of the gain, if any, recognized on such disposition will be taxed as
capital gain.
 
 
-9-

--------------------------------------------------------------------------------

 
 
7.           I hereby agree to be bound by the terms of the Stock Purchase
Plan.  The effectiveness of this Subscription Agreement is dependent upon my
eligibility to participate in the Stock Purchase Plan.
 
8.           In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and shares due me under the Stock
Purchase Plan:
 


NAME:  (Please print)
      
(First)
 
(Middle)                    (Last)
       
 
           
Relationship
       
(Address)
       
NAME:  (Please print)
      
(First)
 
(Middle)                    (Last)
                  
Relationship
       
(Address)
     
Employee's Social Security Number
         
Employee's Address
                           

 
 
-10-

--------------------------------------------------------------------------------

 
 
    9.          Data Privacy Consent.  As a condition of the grant of the
option, the Optionee consents to the collection, use and transfer of personal
data as described in this paragraph.  The Optionee understands that the
Corporation and its Subsidiaries hold certain personal information about the
Optionee, including the Optionee's name, home address and telephone number, date
of birth, date of hire, social security number or identification number, salary,
nationality, job title, grade level, job code, ranking, any shares of Stock or
directorships held in the Corporation, details of all options or any other
entitlement to shares of Stock awarded, canceled, exercised, vested, unvested or
outstanding in the Optionee's favor, for the purpose of managing and
administering the Plan ("Data").  The Optionee further understands that the
Corporation and/or its Subsidiaries will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
the Optionee's participation in the Plan, and that the Corporation and/or any of
its Subsidiaries any each further transfer Data to any third parties assisting
Trimble Navigation Limited in the implementation, administration and management
of the Plan.  The Optionee understands that these recipients may be located in
the European Economic Area, or elsewhere, such as the United States or
Canada.  The Optionee authorizes them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Optionee's participation in the
Plan, including any requisite transfer to a broker or other third party with
whom the Optionee may elect to deposit any shares of Stock acquired upon
exercise of the option such Data as may be required for the administration of
the Plan and/or the subsequent holding of shares of Stock on his or her
behalf.  The Optionee understands that he or she may, at any time, view Data,
require any necessary amendments to it or withdraw the consents herein in
writing by contacting his or her local Human Resources
representative.  Withdrawal of consent may, however, affect Optionee's ability
to exercise or realize benefits from the option during the current offering
period.
 
           10.           I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT SHALL
REMAIN IN EFFECT THROUGHOUT SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.
 


Dated:
           
Signature of Employee

 
      
 
-11-

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
TRIMBLE NAVIGATION


 
EMPLOYEE STOCK PURCHASE PLAN
 
NOTICE OF WITHDRAWAL


 
The undersigned participant in the Offering Period of the Trimble Navigation
Employee Stock Purchase Plan which began on ____________, ________ (the
"Enrollment Date") hereby notifies the Company that he or she hereby withdraws
from the Offering Period.  He or she hereby directs the Company to pay to the
undersigned as promptly as possible all the payroll deductions credited to his
or her account with respect to such Offering Period. The undersigned understands
and agrees that his or her option for such Offering Period will be automatically
terminated.  The undersigned under­stands further that no further payroll
deductions will be made for the purchase of shares in the current Offering
Period and the undersigned shall be eligible to participate in succeeding
Offering Periods only by delivering to the Company a new Subscription Agreement.
 



 
Name and Address of Participant
                         
Signature
               
Date:
 

 
      
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
TRIMBLE NAVIGATION


 
EMPLOYEE STOCK PURCHASE PLAN
 
NOTICE TO RESUME PAYROLL DEDUCTIONS
 
 
The undersigned participant in the Offering Period of the Trimble Navigation
Employee Stock Purchase Plan which began on ______________, _______ hereby
notifies the Company to resume payroll deductions for his or her account at the
beginning of the next Exercise Period within such Offering Period in accordance
with the terms of the Subscription Agreement executed by the undersigned at the
beginning of the Offering Period.  The undersigned understands that he or she
may change the payroll deduction rate or the benefi­ciaries named in such
Subscription Agreement by submitting a revised Subscription Agreement.
 



 
Name and Address of Participant
                         
Signature
               
Date:
 

 
      
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
TRIMBLE NAVIGATION


 
EMPLOYEE STOCK PURCHASE PLAN
 
ELECTION/REVOCATION OF ELECTION
DELAY ISSUANCE OF CERTIFICATE


 
The undersigned participant in the 1988 Trimble Navigation Employee Stock
Purchase Plan (the "Stock Purchase Plan"), hereby elects to allow Trimble
Navigation (the "Company") or its agent to delay issuance of a certificate
representing shares purchased under the Plan in accordance with the provisions
of the Stock Purchase Plan.  This election shall continue in effect until the
termination of the undersigned's Continuous Status as an Employee or until
revoked pursuant to such Stock Purchase Plan.  This election shall not otherwise
affect the participant's rights as a shareholder of the Company.
 
-OR-
 
____________________ hereby revokes his or her prior election to allow the
Company to delay issuance of a certificate pursuant to the terms of the Stock
Purchase Plan.  The Company shall deliver to participant as promptly as
practicable a certificate representing all shares purchased thereby.
 

 
Name and Address of Participant
                         
Signature
               
Date:
 

 
 

--------------------------------------------------------------------------------